                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BRANDON L. FERGUSON, #14304-025,                    )
    and ALEJANDRO CUNNINGHAM,1                          )
                                                        )
                  Plaintiffs,                           )
                                                        )
    vs.                                                 )        Case No. 19-cv-01325-JPG
                                                        )
    DRUG ENFORCEMENT                                    )
    ADMINISTRATION and                                  )
    COLLINSVILLE, IL POLICE DEPT.,                      )
                                                        )
                  Defendants.                           )

                                   MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Brandon Ferguson, an inmate in the custody of the Federal Bureau of Prisons and

currently housed at the United States Penitentiary in Leavenworth, Kansas, brings this action

pursuant to 28 U.S.C. § 1331 and the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671-80

(“FTCA”). (Doc. 1, pp. 1-9). In the Complaint, Ferguson challenges his criminal conviction for

conspiracy to distribute cocaine in United States v. Ferguson, No. 19-cr-30035-NJR (S.D. Ill.)

(criminal case). Ferguson claims that he was wrongfully convicted after the defendants planted

cocaine and money at the residence where he was arrested. (Id. at pp. 7-8). Despite pleading

guilty to the charges, Ferguson now contends that he lacked information necessary to voluntarily

and knowingly make this plea. (Id.). He seeks money damages and prosecution of the defendants2

involved in the matter. (Id. at p. 9).


1
  Plaintiff Alejandro Cunningham shall be dismissed from this action without prejudice and without the
assessment of a filing fee. By all indications, Cunningham had no involvement in preparing or filing this
action. He did not sign the Complaint, Motion for Leave to Proceed in forma pauperis, or any other motion.
The Court has received no communication from him during the pending action. The Clerk of Court will
therefore be directed to TERMINATE Plaintiff Cunningham as a party to this action in CM/ECF.
2
  A plaintiff cannot use Bivens or the FTCA to bring criminal charges against a defendant.

                                                    1
        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

        Based on the allegations in the pro se Complaint, the Court finds it convenient to designate

two claims in this action:

        Count 1:          Defendants violated unspecified constitutional rights of Ferguson
                          pursuant to Bivens by planting drugs and money at the residence
                          where he was arrested in connection with United States v. Ferguson,
                          No. 19-cr-30035-NJR (S.D. Ill.).

        Count 2:          Defendants are liable for money damages under the FTCA for
                          planting drugs and money at the residence where Ferguson was
                          arrested and later convicted for conspiracy to distribute cocaine in
                          United States v. Ferguson, No. 19-cr-30035-NJR (S.D. Ill.).

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.3

                                                   Discussion

        The Bivens claim cannot proceed against Defendants Drug Enforcement Agency and

Collinsville Police Department. In Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971),

the Supreme Court recognized a limited remedy against individual federal agents for a narrow set

of constitutional violations. The DEA is a federal agency and not an individual agent. See also

Kaba v. Stepp, 458 F.3d 678, 687 (7th Cir. 2006) (holding that “[a] Bivens action may not be

brought against . . . a federal agency”). Collinsville Police Department is not a suable entity under


3
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
Bivens. Having failed to name a federal agent or identify any violation of a federally recognized

right under Bivens, Count 1 shall be dismissed with prejudice against both defendants for failure

to state a claim upon which relief may be granted.

       The FTCA claim shall also be dismissed. The FTCA allows federal inmates to bring a suit

against the United States for injuries they sustain in custody as a result of the negligence or

wrongful conduct of federal employees. Buechel v. United States, 746 F.3d 753, 758 (7th Cir.

2014). Plaintiff did not name the United States as a defendant or identify any act of misconduct

of a federal employee that supports an FTCA claim herein. Count 2 shall also be dismissed with

prejudice against both defendants for failure to state a claim.

       The Court notes that Plaintiff seeks money damages for what is, in essence, a challenge to

his underlying criminal conviction in United States v. Ferguson, No. 19-cr-30035-NJR (S.D. Ill.).

However, the conviction still stands. Because his claim in this case challenges the validity of his

conviction, Plaintiff cannot reassert this claim against any defendant until the conviction is

reversed or expunged. See Day v. Watson, 798 F. App’x 27, 29 (7th Cir. decided Mar. 20, 2020)

(citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (Section 1983 claim for money damages

based on constitutional violation(s) that necessarily imply the invalidity of a standing conviction

is unavailable to prisoner until conviction is reversed or expunged)). See also Clemente v. Allen,

120 F.3d 703, 705 (7th Cir. 1997) (extending Heck to Bivens actions). If he wishes to challenge

the fact or duration of his confinement, Plaintiff should do so in a direct appeal of his criminal

case, a collateral attack under 28 U.S.C. § 2255, or a federal habeas action under 28 U.S.C. § 2241.

See id. This Order does not prevent him from pursuing any of these avenues to relief. However,

Plaintiff cannot pursue them in this action. The Complaint and this action shall be dismissed with

prejudice. This case will be closed.



                                                  3
                                             Disposition

       The Clerk of Court is DIRECTED to TERMINATE Plaintiff Alejandro Cunningham as

a party to this action. No filing fee or strike will be assessed against this individual.

       IT IS ORDERED that the Complaint (Doc. 1) and this action are DISMISSED with

prejudice for failure to state a claim upon which relief may be granted. Plaintiff is ADVISED that

the dismissal counts as another “strike” under the provisions of 28 U.S.C. § 1915(g). Plaintiff is

further ADVISED that his obligation to pay the filing fee for this action was incurred at the time

the action was filed, thus the filing fee of $350.00 remains due and payable.               28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty (30) days of the entry of judgment. FED. R. CIV. P. 4(A)(4). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at

467. Finally, if the appeal is found to be nonmeritorious, Plaintiff may incur a “strike.” A proper

and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day

appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-

eight (28) days after the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk shall CLOSE THIS CASE and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 4/14/2020                                s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                   4
